UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-5108



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TADASHI DEMETRIUS KEYES, a/k/a Calico,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:03-cr-00008-nkm-4)


Submitted:   June 13, 2008                 Decided:   July 17, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryl A. Parker, Richmond, Virginia, for Appellant.      John L.
Brownlee, United States Attorney, Jean B. Hudson, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Tadashi Demetrius Keyes of conspiracy to

possess with intent to distribute fifty or more grams of cocaine

base, in violation of 21 U.S.C. § 841(a)(1) (2000), and possession

of a firearm in furtherance of a drug trafficking crime, in

violation of 18 U.S.C.A. § 924(c) (West 1999 & Supp. 2008).          Keyes

was sentenced to a term of life imprisonment for the conspiracy

offense and a consecutive 120-month term of imprisonment for the

firearm offense.      On appeal, we affirmed his convictions but

vacated the sentence and remanded for resentencing consistent with

United States v. Booker, 543 U.S. 220 (2005).        United States v.

Keyes, 166 F. App’x 64, 67 (4th Cir. 2006) (Nos. 04-4839, 05-4216).

At resentencing, the district court sentenced Keyes to an identical

sentence.    Finding no reversible error, we affirm.

            Following Booker, we review a district court’s imposition

of sentence for abuse of discretion.       Gall v. United States, 128
S. Ct. 586, 597 (2007); United States v. Pauley, 511 F.3d 468, 473

(4th Cir. 2007).     We must first ensure that the district court

committed no procedural error, such as “failing to calculate (or

improperly    calculating)   the    Guidelines   range,   treating    the

Guidelines as mandatory, failing to consider the [18 U.S.C.A.]

§ 3553(a) [(West 2000 & Supp. 2008)] factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain




                                   - 2 -
the chosen sentence--including an explanation for any deviation

from the Guidelines range.”      Gall, 128 S. Ct. at 597.

            Keyes challenges the district court’s application of the

murder   cross-reference   in    U.S.    Sentencing   Guidelines   Manual

§§ 2A1.1, 2D1.1(d)(1) (2003).       Keyes informed Gregory Felton, a

member of Keyes’ drug conspiracy, that Gerald Michie had stolen

some of their firearms.         After a confrontation, Felton killed

Michie. Keyes and Felton need not have specifically agreed to kill

Michie in order for the murder cross-reference to apply to Keyes.

It was necessary only that the murder was reasonably foreseeable to

Keyes.   See United States v. Montgomery, 262 F.3d 233, 250 (4th

Cir. 2001).    We conclude the district court did not err when it

found Felton’s actions in response to Keyes’ information about the

stolen firearms reasonably foreseeable to Keyes.         We conclude the

district court properly calculated the Guidelines range.

            Next, we review the substantive reasonableness of the

sentence.   Gall, 128 S. Ct. at 597.      As the sentence is within the

advisory Guidelines range, we presume it is reasonable. See United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007) (applying

presumption of correctness to within-Guidelines sentence); see also

Rita v. United States, 127 S. Ct. 2456, 2462-69 (2007) (upholding

presumption   of   reasonableness   of    within-Guidelines   sentence).

Because Keyes has not rebutted that presumption, we find the

sentence imposed by the district court is reasonable.


                                  - 3 -
           Accordingly, we affirm Keyes’ sentence. We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 4 -